DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (US 7,775,126 B2).
Regarding claim 13, Eckhardt et al. discloses s force sensor (400; fig. 4) comprising: a substrate (460) including a proximal surface and a distal surface (fig. 4); a plurality of sensing elements (140) coupled to the distal surface of the substrate (sense die 140 is coupled to a side surface of PCB 460 and may include two force sensors; c. 4, ll. 40-45); a reservoir plate (425) including a main body and a raised central portion (at least a central portion that is raised about side cutout portions is raised; fig. 4) having an opening defined therethrough (opening in center of housing 425), the reservoir plate (425) mounted to the distal surface of the substrate (housing 425 is mounted to a side surface of PCB 460), the plurality of sensing elements (140) disposed within the opening and hermetically sealed therein (sense die 140 is disposed within the opening of housing 425 and sealed from the environment with gel 420 and cover 405; c. 4, ll. 32-38); and a cover plate (405) positioned over the reservoir plate (425).
Regarding claims 16, Eckhardt et al. discloses wherein a sealant (420) is disposed over the plurality of sensing elements (140) within the opening of the reservoir plate (gel 420 is disposed over sense die 140 within the opening of housing 425; c. 4, ll. 34-38).
Although Eckhardt et al. is silent on welding the reservoir plate to the substrate, it is well known in the art of sensor housings that components may be attached by welding.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Eckhardt et al. to attach the reservoir plate by welding to provide a durable means of sealing a sensor housing.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eckhardt et al. (US 7,775,126 B2) in view of Lemery et al. (US 2016/0238477 A1).
Regarding claim 23, Eckhardt et al. discloses the invention as set forth above.
Eckhardt et al. is silent on the force sensor elements being strain gauges.
However, strain gauges are well known in the art of force sensors. Lemery et al. teaches strain gauges (10) in a pressure sensor.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Eckhardt et al. with strain gauges as taught by Lemery et al. to provide cost-effective force sensors that are accurate over a wide temperature range (Lemery et al., ¶ [0018]).

Allowable Subject Matter
Claims 14, 15, 17-22, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose or suggest “wherein the substrate includes first and second lateral halves interconnected by an intermediate wall, the first lateral half being lower than the second lateral half” in combination with the remaining claim elements as recited in claims 14 and 15.
The prior art does not disclose or suggest “wherein a seal is disposed over the reservoir plate, the seal including an end wall and a flange disposed around the entire outer perimeter of the end wall and extending proximally therefrom, the flange positioned against the distal surface of the substrate to define a cavity in which the raised central portion of the reservoir plate is housed, and the cover plate applies a closure force on the seal to prevent the ingress of fluids therein” in combination with the remaining claim elements as recited in claims 17 and 18. 
The prior art does not disclose or suggest “a surgical device comprising: a powered handle assembly; an adapter assembly including a connector housing and a trocar connection housing; an end effector releasably secured to the connector housing of the adapter assembly; and the force sensor disposed between the connector housing and the trocar connection housing, and configured to measure forces exhibited by the end effector along a load path” in combination with the remaining claim elements as recited in claim 19. 
The prior art does not disclose or suggest “wherein the substrate includes a central aperture defined through the proximal and distal surfaces, and extending along a central longitudinal axis” in combination with the remaining claim elements as recited in claims 20-22.
The prior art does not disclose or suggest “wherein the cover plate includes first and second rails seated against the main body of the reservoir plate and the distal surface of the substrate” in combination with the remaining claim elements as recited in claims 24 and 25. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852